Citation Nr: 0109726	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for claimed residuals of a 
injury to the fourth finger of the left hand.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from December 1975 to December 
1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the RO.  

The veteran testified at a personal hearing before the 
Undersigned Member of the Board at the RO in February 2001.  



REMAND

The veteran contends that he has current disability as a 
result of an injury to the fourth finger of the left hand 
suffered during service.  

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

A careful review of the veteran's service medical records 
shows that the veteran did sustain an injury to the fourth 
finger of the left hand during service in November 1976.  The 
finger was described as being tender and having swelling of 
the proximal interphalangeal joint.  At that time, x-rays 
studies showed no fractures.  

The veteran was afforded a fee basis examination for VA in 
November 1998.  At that time, the examiner noted that the 
veteran had paresthesias in the left hand, all the way up to 
the neck.  There were chronic tenosynovitis changes in the 
proximal interphalangeal joints of both hands.  These joints 
were slightly tender.  X-ray studies of the left hand showed 
no sign of any fracture, dislocation, or other complication.  
The examiner indicated that, although the veteran had 
discomfort and paresthesias in the left thumb and index 
finger, his history of tingling and discomfort all the way up 
to the neck suggested some nerve-conduction problems.  

The VA examiner opined that it was probably related to nerve 
compression at the cervical spine level.  The veteran had 
some mild clinical changes suggestive of arthritic changes of 
both hands.  The examiner opined that the veteran's problems 
were genuine and due to chronic arthritic or neurologic 
changes, which may originate from the neck.  The veteran 
indicated that it did not appear to be related to his injury 
to the fourth finger sustained during service.  

When the veteran testified at the personal hearing in 
February 2001, he reported experiencing pain and numbness 
from the left hand up the arm to his neck for about the last 
8 to 10 years.  The veteran indicated that, since 1998, he 
had received treatment from VA in New York and North 
Carolina.  He also testified that he had pointed out the 
enlargement of the his left ring finger to the fee basis 
examiner who indicated that there was damage to the digit.  

Given the nature of the assertions by the veteran in this 
case, the Board finds that another examination was be 
performed to fully evaluate the claimed left ring finger 
disorder.  In addition, the RO should attempt to obtain and 
associate with the claims file all VA treatment records for 
review in connection with the VA examination.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed residuals of 
the injury to the fourth finger of the 
left hand since service.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Specifically, the RO 
should attempt to obtain VA records from 
the VAMC in Fayetteville, North Carolina 
and Fort Hamilton, New York.  The veteran 
also should be instructed to submit all 
competent evidence that tends to support 
his assertions that he has current 
disability manifested by paresthesia, 
tingling and discomfort up to the neck 
due to the injury of the fourth finger of 
the left hand.  

2.  The veteran also should be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed left 
ring finger disorder.  All indicated 
testing should be performed in this 
regard.  The claims folder should be made 
available to the examiner for review in 
this regard.  Based on his/her review of 
the case, the examiner should offer an 
opinion as to whether the veteran has 
current disability due to the left ring 
finger injury that was incurred in 
service.  

3.  The RO must undertake appropriate 
steps to review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  Then, 
if any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate review, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



